By the Court, Cowen, J.
There was no appearance by Cameron before the justice at any stage of the proceedings. The summons was not served on him personally; but (as stated by the' constable in his sworn return) on “ Isaiah Ridgeley, residing on the demised premises, Daniel D. Cameron being absent.” The return is defective. The statute (2 R. iS. 423, 2d ed. § 32). requires either personal service on the tenant, or if he be absent from his last or usual place of residence, by leaving a copy at said place with some person of mature age residing on the premises. It does not appear by the return that the tenant was absent from his usual place of residence. It is said merely, he was absent, without saying from what. Nor is it stated that Ridgeley was a person of mature age.
Proceedings reversed.